Whereas, In a proceeding conducted by the State Board of Law Examiners to inquire into the complaint of alleged professional misconduct by Richard Gene Rossman, and
Whereas, Following a full hearing as to such complaint, the State Board of Law Examiners found that Richard Gene Rossman, Olathe, Kansas, neglected his duty in failing to conclude matters in an estate in a prompt and expeditious manner, thus delaying final settlement at least four years. His conduct constituted a violation of DR 6-101(A)(3) of the Code of Professional Responsibility (220 Kan. cxxi), and
Whereas, The State Board of Law Examiners has made a written recommendation to this Court that said Richard Gene Rossman be disciplined by “Public Censure” as provided by Rule 203 (a)(3) (220 Kan. lxxxiii), and
Whereas, In accordance with Rule 213 (c) (220 Kan. lxxxviii), a copy of the report, findings and recommendations of the Board was mailed to respondent on October 14, 1977, along with a citation directing respondent to file with the Court either a statement that he did not wish to file exceptions, or his exceptions to the report, and
Whereas, Since more than twenty days passed after the citation was mailed, and no response was received, said Richard Gene Rossman was notified to appear before this Court on February 24, 1978, for the imposition of discipline, pursuant to Rule 213(d) (220 Kan. lxxxviii), and
Whereas, On the 24th day of February, 1978, the matter came on for hearing before the Court, the State of Kansas appearing by Roger N. Walter, assistant attorney general, and respondent appearing not, and the Court, upon request of respondent, granted a continuance until March 1, 1978, when he was permitted to appear before the Court, and
Whereas, Upon consideration of the record and the statement by respondent, and being fully advised in the premises, the Court *609finds the recommendation of the State Board of Law Examiners should be accepted.
It is, therefore, by the Court Considered, Ordered and Adjudged that the said Richard Gene Rossman be and he is hereby disciplined by public censure and that he pay the costs of this proceeding. It is further ordered that this Order of Public Censure be published in the official Kansas Reports.
By Order of the Court, dated this 1st day of March, 1978.